MEMORANDUM**
Carlos Rolando Munoz Hernandez (“Munoz”), a native and citizen of Guatemala, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal of an immigration judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252, and we deny the petition.
We review the BIA’s factual determinations for substantial evidence, and we must uphold its decision unless Munoz shows that the evidence not only supports reversal, but compels it. See Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000) *391(quoting INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1,112 S.Ct. 812,117 L.Ed.2d 38 (1992)).
Because Munoz presented no evidence that guerillas attempted to recruit him based on his actual or imputed political beliefs, substantial evidence supports the BIA’s determination that he failed to establish past persecution or a well-founded fear of future persecution on account of political opinion. See Pedro-Mateo, 224 F.3d at 1151 (citing Elias-Zacarias, 502 U.S. at 482-83, for the proposition that a guerilla organization’s attempts to forcibly recruit a person are insufficient to compel a finding of persecution on account of political belief where there is no evidence of discriminatory purpose).
Because Munoz does not satisfy the standard for asylum, he necessarily fails to satisfy the more stringent standard for withholding of removal. See Pedro-Ma-teo, 224 F.3d at 1150.
Munoz provides no support for his contention on appeal that the IJ denied him due process.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.